 

Brandon Kong

T&E Construction LLC
2035 Lincoln Highway, Suite 2160

Edison, NJ 08817

Re: Qifeng Liang

To: The Honorable Judge Cogan

| have known Qifeng Liang as an employee and a dear friend for over 12 years. | have spent countless
hours in his company and have come to know many of his fine qualities.

At his job, Qifeng has always been a great employee. He’s a hard worker and he works well with others.
Not only did he do all that was asked of him but he consistently went above and beyond to help me and
his colleagues. Whenever someone has any Issue that needed assistance he’s always there to help.
Throughout the years, | know he’s helped many of his coworkers even with their personal things ranging
from translating official letters (some of my employees don’t speak or read English) to their kids’
problem at schools. Qifeng is well-liked and respected in our company by everyone. And all of my clients
spoke very highly of him. In fact, many had told me on numerous occasions that | was lucky to have him
in my company.

Over the years, Qifeng and | became very close friends. We visited each other’s houses many times and
our families are very close. And it’s during some of my visits to his house that | found out he’s also been
helping his neighbors the same way he did his colleagues. He’s always there when his neighbors needed
help with watching their kids or a hand with their cars or plumbing problems at the house. He's donated
gloves and masks to local medical center and police precincts at the beginning of the Covid-19 pandemic

when these items were very difficult to obtain.

Needless to say, | was very troubled and surprised to hear about his recent case as he has always been
an upright person. It is unfortunate that he has made some bad decisions. But | know he’s ready to
accept responsibility for his actions. | believe that moving forward he will learn from his mistakes and

SAE tia re ed a | ~ tem SICA CAdicarn NII OR@R1° aqavirecimeai
2035 Lincoln Highway, Suite 2160, Edison, NJ Oss... 917/586-0001 /
Case 1:18-cr-00419-BMC Document 165-1 Filed 05/18/21 Page 2 of 9 PagelD #: 632

emerge a better person. | understand the seriousness of this matter; however, hope the court will show
leniency towards him.

   
  
  

 
  
    

=i. ©
ere

—————
| ed
a. i i

,

“Kae HIS SSIES eSmeMENTON the pillar of his family. Without him, | believe his family

will fall apart. Qifeng has expressed a deep sense of remorse. He knows what he did was wrong and
feels terrible to put himself and his family In this situation. He wants to do right by society from now on.

It is my sincere hope that the court takes this letter into consideration at the time of sentencing. Despite
the current case, | believe wholeheartedly that Qifeng Is an honorable individual and given a chance, he
will continue to be a loving husband and father, and a valuable member to his community.

Everyone makes mistakes. What's important ‘s that we learn from them. In this case, | know Qifeng has
learned his and would never make the same mistake again. Please give him a second chance and do not

punish his family and loved ones by removing him from them.

Respectfully,

Brandon Kong
President

T&E Construction LLC
To whom it may concern,

My name is Roy Chen. | am writing a letter of good character for my dear friend Qifeng Liang.

Qifeng Liang has been a long term friend of mine since 2014. | met him on a construction job in New

Jersey and to this day, we still have an active business relationship. | am a licensed electrician in New
York City and run a small electric supply store which Qifeng visits very often. He helps me out by buying

and ordering materials from my store.

We spend a lot of time together because Our children are around the same age so we plan outings
together or have family hangouts. He has good morals and Is very responsible both as a family man as

well as in his line of work. | am sure all of his employees will say the same as me as he is very good to

them.

He renovates hotels and is very good at his job because he is hard-working and very good at paying
attention to details. | remember he would collect all of the well conditioned furniture and usable products
before any sort of demolition and donate them out to community facilities. | will always be grateful

because he donated a lot of furniture to my daycare, Happy Scholars Inc.

Earlier this year, due to the COVID-19 pandemic, there were many villages in China that could not afford
any Personal Protection Equipment and Qifeng immediately purchased a lot of masks and PPE to send
overseas to help these people in the small villages. He has a big heart and is always trying to help people

in need.

| have a lot of confidence in Qifeng because he is a very good person.

Sincerely,

Roy Chen

 
WUC i Ot HOS tio hart ee ROL

 

—~ Crowne Plaza Hotel
=" 2055 Lincoln Highway Edison, NJ 08817 USA
Pastor Michael Silva T: 609-751-1540 E: churchofjesuschristnj@gmail.com

‘The people who know their God shall be strong and carry out preat explous
Daniel 11:32

Tp. Wie LINOKABLAE See DGE

Te/zs L&R ES 7a CoNFZRIQ (1h OLE ENG LZANG
Me (95 A FRLEND

PND A Co-WoRKER, POR OMe" 7 So. OD UusSeD JO
wg HAS Sli FM ENS - mead Jie AWYL

 
January 22, 2021

judith o'shea
465 rt 17

Mahwah nj}

re: Qi Feng Liang

To the honorable Judge Cogan

| have known ALex Liang for the better part of 6 years. | work for the home depot in pro services, and
firct started to work with Alex when he was remodeling a hotel in Mahwah Nj.

in all of my years working in this capacity , | have never become a friend with a customer until meeting
Alex. In working with him, | came to quickly know how amazing of a human being he is. His goodness
shines through like a beacon and it is impossible not to want to better yourself by following his lead.

He is so kind and gentle. Never a harsh word or anger. he has always been beyond generous with his

patience and tolerance for mistakes or mishaps.

In getting to know Alex it is quickly apparent that he is a truly loving husband and father , who lives for
true family values. Always quick to show family pictures and tell stories, while beaming with pride that

can only come from true love.

But | think the most important part of my story of Alex, is what he taught me. | clearly remember the
first day | met him and what went through my head. My initial thoughts were, here is someone else
from another country and a language barrier, and what was his intent!!! Well shame on me. He has
taught me so much about what it is to have the privilege of being born and raised in the United States.
He taught me that | should be thankful every day for the fact that by the simple "luck of the draw’ that
this is my home land. | have sat and listened to so many stories, and through his eyes | have come to
understand the true meaning of love of this county and of democracy, and all that it really stands for.
What kind of desire do you have to feel to walk away from your birthplace, from family, from friends,
from the comforts that come from the land you know, in order to better yourself and give a better life to
the family you dream of creating? He takes nothing here for granted, it is all a dream that he has
worked tirelessly for. Alex has given me the gift of seeing the country in its truest form and intent. When
i hear the words "give us your masses yearning be free", | think of Alex now and it makes me so proud to
live in a country that opened its doors to allow this man to write his own story. With everything in me,
| know that never ever ever, would he intentionally do anything that might jeopardize his life here, or
the life of his family.

We should all spend a day with Alex and his family, to remind us in these troubled times, what it truly
means to love the land of the free and the home of the brave. There is no definition of bravery
stronger than that of someone who closed the door on all they knew in order to open a new door in

their life of democracy.

| hope from the depth of my heart, that you will be afforded the luxury of getting to know this great
man, as|have. Weare all the better for him and all he stands for.

1am more than certain, that whatever has transpired to come to this place, this is was not ever done
with intent. | am also certain that Mr Liang will do whatever neccesarry to right this. The rest lays In
your knowledgeable hands.

respectfully

Judith O'Shea
Simon T. Kong
4 Freemont Ln

Holmdel, NJ 07733

January 4, 2021

Re: Qifeng Liang
To: The Honorable Judge Cogan,

| have known Qifeng Liang as a good friend for over 10 years. | was troubled and surprised to hear about

his case as he has always been a solid person. It is for this reason | am happy to write a letter of
reference for Mr. Liang regarding this matter. | understand the seriousness of this case however, hope

the court will show some leniency.

Qifeng Liang has always been there for me and my family. He is the type of guy who would help
whenever his friends or family needed it. From as simple as fixing someone’s leaky sink or help to

change a flat tire. He is a great friend to have and it is especially evident during Covid-19 where he helps
deliver groceries to the elderly who are still terrified to leave their homes. In addition to our friendship,

he is a great father to his daughter and son, and a wonderful husband to his wife.

While | was surprised to hear of his case, it comes as no surprise that he is ready to accept responsibility
for his actions. | believe that as we move forward, he will emerge a better person. It is my sincere hope
the court takes this letter into consideration at the time of sentencing. Despite the current case, | still
believe Qifeng Liang to be an honorable person, a valuable member of the community, and a good

human being.

Sincerely,

. ZA ener jf an

Simon T. Kong
5/18/2021

Case 1:18-cr-00419-BMC Pocurbenga ey Wer? 186669599 . pn g

Qi Kang (Leo) Mei
179 Bay Terrace, 1/FL
Staten Island, NY 10306

January 8, 2021

To: The Honorable Judge Cogan,

Re: Qi Feng Liang

| am writing this character reference letter for Mr. Qi Feng Liang. | know him to be a good
man who is distressed by his current circumstances. | voluntarily write this letter without

reservation.

| have known Qi Feng for over 15 years thru extended family. | had the honor to be the
ceremony host at his wedding. We've became very close friends since. We've grown together

from young men to fathers.

Qi Feng was there for me when | went thru my difficult divorce. He is always quick to
response to my phone calls or texts no matter what time of the day. He is a loving and caring
husband and father. He is my goto person when | needed advise taking care of my baby girl.

Qi Feng has inspired me to be more charitable especially during the COVID-19 pandemic.

He purchased thousands of masks and other PPE with his own money for donation to the
communities in Brookiyn and overseas. | was moved by him and contributed what | can.

| understand that Qi Feng has consented to prosecution by information. He has
expressed his deepest regrets about the offending to me. | am confident that he will not re-
offend and continue to be a valuable member of the society. | wish for him the best outcome

for this matter and | shall support him as ail his families and friends do.

Sincerely,

Qi Kang Me!

https://mail.google.com/mail/u/0/?tab=rm&og bl#search/alexliang168%40gmail.com?projector=1

1/1
Case 1:18-cr-00419-BMC Documen t 165-1 Filed 05/18/21 Page 9 of 9 PagelD #: 639

ago
il AEE EE
ids Mi 2

 

Re: Qifeng Liang

Jear Judge Cogan,

; ‘ , ere | | ~~ 10 JOR) Ale are
am the wife of Qifeng Liang. We have been married for almost 15 years (August 15, 2006). We art

nappy family with two lovely kids (one girl and one boy). My husband, Qifeng and | are working hard to
srovide a best and healthy environment to our kids. We hope they can be valuable and dedicative

Herons TO rhe society.

heey Ea ; sifir seecrsry tage ae 1s
My husband, OQifeng Liang is very important to our family. He is the major person WNO Ca
whole family. He is working hard for us and for our life. He is the best husband and dad

. : ' feo,
nis care. love, and support. SS

Se | ed, Oe on eo rT

   

 
 
 

ie =

    

Sommemnmnapninnennvchadtion: We do not want ou kids is growing up without dada or mom
attending. They will feel upset anc different than other kids who have parents in their family. Our kiah
need a healthy home with dad and mom. | also cannot support my family without my husband s heip

 

cannot afford the mortgage. We will lose our home.

fo friends, my husband, Qifeng treats his friends ana colleagues nicely with his heart and try Nis best to
help them when they need help. During tne Pandemic of Covid-19, Qifeng has ordered and donated ;
lot of masks and gloves to heip others. In March and Apri! of 2020, it was the hardest time to purchase
masks. My husband tried using his resources on hand helping his friends who needed to buy Masks
gloves. Qifeng and | also helped some friends’ elderly parents to buy foods when they dared not |
out for living. My husband is a kind, nice, and good-hearted man that | love him so mucn.

} RO

in the reality, my husband did make a mistake in his life. As | always teach my kids do not lie ana lead
from your mistake. Daddy will be the role model to our kids: learn a lesson from the mistake ana neve
do again. | hope your honor will mercifully give another chance to my husband correcting

errors/mistakes and make a fresh start

Thank you so much for your kindness and understanding!

 

Charleen Zhang
